Proceeding pursuant to EDPL 207 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department) to annul a determination of respondents to condemn certain property of petitioners.
Now, upon reading and filing the stipulation discontinuing proceeding signed by the attorneys for the parties on November 27, 2007,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Smith, Centra, Peradotto and Green, JJ.